 MURRAY OHIO MANUFACTURING COMPANY239MurrayOhioManufacturingCompanyandInternational Union,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America, AFL-CIO.Case No. 26-CA-1844.Octo-ber 19, 1965DECISION AND ORDEROn June 4, 1965, Trial Examiner Thomas N. Kessel issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in unfair labor practices as alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision. Thereafter, the Gen-eral Counsel filed exceptions to the Trial Examiner's Decision and asupporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire record inthis case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, only to the extent consistent herewith.The Trial Examiner found that the questioning of employee Belewby Foremen Hammett and Best was not violative of Section 8 (a) (1) ofthe Act.He also found that, although certain inquiries made ofemployee Townsend by Foremen Ray and Bass would ordinarily beviolative of Section 8 (a) (1), such conduct did not constitute a violationbecause of Townsend's open and defiant attitude about his unionism.Foremen Hammett and Best admittedly questioned Belew about hisreasons for supporting the Union. In this connection the record shows,as the Trial Examiner found, that Respondent's supervisors were dis-pleased with the fact that Belew had come out for the Union, andHammett and Best sought to encourage him to change his mind.Foremen Ray and Bass admittedly asked Townsend how many unioncards he had obtained from other employees and when the next unionmeeting was to be held. As found by the Trial Examiner, Respondentwas not pleased with Townsend's open and vigorous support for theUnion and Bass urged him on several occasions to abandon that supportand declare his penitence to management.1 The General Counsel limited his exceptions to the Trial Examiner's dismissal of cer-tain 8(a) (1) allegations discussed hereafter.In the absence of additional exceptions,we adoptpro formathe Trial Examiner's dismissal of the 8(a) (3) allegations.155 NLRB No. 28. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlainly, no justification appears for Respondent's interrogation ofBelew by Hammett and Best. And, contrary to the Trial Examiner,itmatters not that Townsend was openhanded and defiant about hisunionism, for the test of interference, restraint, and coercion does notturn on the success of the conduct directed against an employee. It isa violation of the Act if the questioning takes place under circum-stances which impart to it a tendency to interfere with the free exer-cise of rights under the Act. Considering the circumstances of thiscase, we believe that the questioning of Belew and Townsend violatedSection 8(a) (1) of the Act.THE REMEDYHaving found that Respondent has engaged in certain unfair laborpractices affecting commerce, we shall order that it cease and desisttherefrom and take certain affirmative action in order to effectuate thepurposes of the Act.ADDITIONAL CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and the entire rec-ord in this case, we hereby delete the Trial Examiner's conclusion oflaw No. 3, and adopt the following conclusions of law :3.By interrogating employee Belew concerning his reasons forsupporting the Union, Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a) (1) of the Act.4.By interrogating employee Townsend concerning the number ofsigned union cards he had obtained, and the date of a forthcomingunion meeting, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.5.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.6.Respondent has not engaged in any other unfair labor practiceswithin the meaning of Section 8 (a) (3) and (1) of the Act as allegedin the complaint.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that theRespondent, Murray Ohio Manufacturing Company, Lawrenceburg,Tennessee, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interrogating its employees concerning their reasons for joiningor supporting any labor organization.(b) Interrogating its employees concerning the number of signedunion cards obtained, or the date or dates of forthcoming unionmeetings. MURRAY OHIO MANUFACTURING COMPANY241(c)In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Lawrenceburg, Tennessee, copies of theattached notice marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for Region 26, shall, after beingduly signed by the Company's representative, be posted by the Com-pany immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonablesteps shall be taken by the Company to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 26, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.IT IS HEREBY FURTHER ORDERED that the complaint herein be, and ithereby is, dismissed insofar as it alleges violations of the Act not foundherein.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order".APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT interrogate our employees concerning their reasonsfor joining or supporting any labor organization.WE WILL NOT interrogate our employees as to the number ofsigned union cards they have obtained.WE WILL NOT interrogate our employees concerning the dateor dates of forthcoming union meetings.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in their right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain, or refrain frombecoming or remaining, members of any labor organization.MURRAYOFIIOMANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 746 Federal Office Building, 167 North Main Street, Memphis,Tennessee, Telephone No. 534-3161, if they have any questions concern-ing this notice or compliance with its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed June 15, a first amended charge filed July 6, and a secondamended charge filed July 23, 1964, by International Union, United Automobile,Aerospace and Agricultural Implement Workers of America, AFL-CIO, hereincalled the Union, against Murray Ohio Manufacturing Company, herein called theRespondent, the General Counsel of the National Labor Relations Board, hereincalled the Board, by the Regional Director for Region 26, issued a complaint datedOctober 1, 1964, alleging that the Respondent had engaged in conduct violative ofthe National Labor Relations Act, as amended, herein called the Act.On October 9,1964, the Acting Regional Director for Region 26 issued an amended complaintalleging further violations of the Act by the Respondent.The Respondent's answerto the complaint as amended denied the allegations of unlawful conduct allegedtherein.Pursuant to notice, a hearing was held before Trial Examiner Thomas N. Kessel atLawrenceburg, Tennessee, on November 16, 17, and 18, 1964.All parties wererepresented by counsel who were afforded full opportunity to be heard, to examineand cross examine witnesses, and to present evidence.The General Counsel's briefsubmitted after the close of the hearing has been duly considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.PERTINENT COMMERCE FACTSThe complaint alleges that the Respondentis anOhio corporation with a place ofbusiness in Lawrenceburg, Tennessee, where it manufactures velocipedes, bicycles,and wheel toys, and that in the year preceding issuance of the complaint the Respond-ent sold and shipped from its plant products valued in excess of $50,000 directlyto points outside the State of Tennessee.The Respondent's answer admits all theseallegationsexcept that it is incorporated under the laws of the State of Ohio.Fromthe admitted facts, I find that the Respondent is an employer engaged in commercewithin the meaning of the Act and that the purposes of the Act will be effectuatedby the Board's assertion of jurisdiction over its operations in this proceeding.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership the Respondent'semployees.III.THE UNFAIR LABOR PRACTICESA. Alleged Section8(a) (1) misconduct involvingemployee Harry A. BelewEmployeeBelew has beenemployed by theRespondent since1957and worksunder ForemanCharlesHammett in a stockroom.On August 17, 1964, he put onhis union button and wore it at work.On the samedate the Union senta letter to MURRAY OHIO MANUFACTURING COMPANY243the Respondent listing a group of employees,including Belew, who had volunteeredto serve on the Union's organizing committee.Before then Belew had not revealedhis union sentiments to the Respondent's supervisors or engaged in any union activityin their presence.Belew testified that on August 17 at 1:30 p.m, Foreman Hammett spoke to himprivately and asked why he was wearing the union button.Belew replied he wasseeking protection;that he had a job today but might not have one tomorrowHammett assertedly responded,"You ain't got one now for sure." Belew calledfor an explanation,but Hammett would not answer his question.He said merely,"You just made it hard for yourself."Belew related that the same day, at 1:45 p.m., he asked Hammett what he hadmeant by his remark that he did not have a job.Hammett denied that he had saidthis and had been misunderstood by Belew.The latter insisted that this was whatHammett had said, but continued to receive denials.Hammett then inquired, "Haveyou ever stopped and thought about your family?" Belew asked what this meantand Hammett added, "Well, how are they going to get food to eat and how are theygoing to live?"Belew told Hammett not to worry about his family.In turn Hammettsaid,"Well, you made your bed hard." Again Belew told Hammett not to worryabout that and the discussion ended.Still on August 17, at 2:15 p.m, according to Belew, William Stapleton,superin-tendent of the stockroom and receiving department,asked him,"Have you stoppedand thought about your family9" Belew asked what he meant and Stapleton replied,"Well, you don't know it, but I'm going to fix it where you can'tget a job nowhereelse."Belew told him, too, not to worry about his family.On August 18 Foreman Jerry Best invited Belew to come to the stockroom overwhich he had charge.There, according to Belew, Best,in the presence of employeeBryson Keeter, asked why he had suddenly started wearing a union button,and whyhe had changed his position and gone over to the Union.Belew revealed he hadbeen for the Union a long time but had kept his views to himself.Best still wantedto know why he had come out for the Union and Belew explained he had beenmistreated and wanted job protection.Best agreed he had been mistreated and saidhe didn't blame him for supporting the Union.Upon returning to his stockroom after the conversation with Foreman Best, Belewwas met by Hammett who asked where he had been.When Belew revealed he hadbeen speaking to Foreman Best he was ordered by Hammett to stay in his own stock-room and to go there immediately.Belew went first to the drinking fountain andupon his return was asked by Hammett whether he was willing to remove his unionbutton.Belew refused,thereupon Hammett said,"Well, okay, if that's the way youwant, but you are going to make it hard on yourself."On August 19 Belew passed out union handbills to employees at a plant gate beforehis 7 a m. starting time. Belew testified that at 12 30 p.m. that day he asked Ham-mett why he had told other employees he was "contagious" and instructed them tostay away from him and to let him alone.Hammett replied he had said these thingsto prevent trouble.Belew asked what he meant by "trouble," and was told thatregardless of what happened,whether in the plant or at the clock line, "if anythinghappened"he would be"the first one to go." Belew insisted there would be notrouble if employees Tom Boyd and Bryson Keeter would let him alone.He com-plained that they were urging him to "sign them up on working hours" and werejerking his union cards from his pocket.Hammett said he would not intervenebecause Belew had turned against him.Belew further testified that on August 24, Hammett,in the presence of employeesBoyd, Keeter, Potts,Fisher, and Frazier, asked him how many signed union author-ization cards he had obtained over the weekend,and how many cards the Unionhad obtained.Belew said he didn'tknow, and suggested that Hammett go to theUnion'smeeting for this information.Belew claimed that he was "mistreated"after he put on his union button by beingassigned jobs which he was unable to perform.His attention was directed to testimonythat he had wom the button to protest earlier mistreatment.He explained that themistreatment changed after he wore the button in that he ceased to receive help asbefore in performing his duties.He claimed that previously he was permitted to"loaf" when his work was caught up, but afterward he was kept busy with otherjobs.Other employees get away with more than he, said Belew.Now Hammettinsists that the stockroom be kept spotless.Previously he didn't have to put every-thing away at the end of the day.Acknowledging that before wearing the unionbutton he had been given too many assignments,just as now, he explained thedifference as a continuation of past treatment "only more so"Referring specificallyto the harassment to which he was subjected after coming out for the Union, Belew212-809-66-vol. 155-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelated that on August 20, Superintendent Stapleton said to him in the presence ofForeman Morgan that he liked to work "so well before working time he was goingto give [him] an extra job that morning." This apparently was a reference to Belew'searlymorning handbilling for the Union on the preceding day. Stapleton thenallegedly directed Belew to haul certain cartons from a boxcar using a forklift.Belew was unable to perform this job because the forklift could not raise the cartonssufficiently high.Stapleton therefrom sent him back to the stockroom.Belewclaimed he had never before been assigned this duty.He related that in the after-noon of the next day Stapleton sent instructions to him by employee Keeter to bringa handtruck to his office.On his arrival Belew was told to take some "hot stuff" tothe toolroom.Stapleton asked whether he had cleaned the stockroom and wasinformed there were still two loads of trash to be removed.He ordered Belew to"clean it up regardless of what time you get through." Belew further testified thaton August 25 Hammett ordered him to sweep the stockroom in a particularlymeticulous way.He followed with a series of other orders described at length byBelew.The implication, though by no means clear, is that Hammett was piling onwork.One of Belew's assignments that day was to obtain kickstands from tubsstacked three high.When Belew explained to Hammett the difficulty confrontinghim he was told to use the forklift and if he was still unable to carry out the assign-ment "it would be his hard luck." Belew claimed this was not one of his regularassignments.Hammett conceded that he saw Belew wearing the union button on August 17.He denied knowing his union sentiments before then.He admitted asking Belewthat day why he wore the button and was told he was not getting a fair share ofovertime.Hammett promised to check the time records and to give Belew ananswer.Belew then asserted the Respondent was making millions inprofitand thathe wanted his share.Hammett disclaimed such knowledge and debated whetherBelew knew what he was talking about. Belew claimed he had no job protection.Hammett said he had none either and that each man's job depended on the Respond-ent's operations.Belew said he had no guaranty he would have his job the nextday.Hammett answered he, too, had no such guaranty. Belew asked whether hewould be called back after the Respondent's customary December plant layoff.Hammett reminded him he had been called back each year before then, but did notknow what would happen in the futureHe added he did not know whether he,himself, would be called back.He denied any remarks to the effect that Belewhad made things hard for himself by wearing a union button.Hammett testifiedthat soon after the foregoing conversation Belew returned and asked what he hadmeant by his statement that he had no job guaranty.He answered as before andadded there was no guaranty of a job anywhere.Hammett also told Belew he hadmisunderstood what he had said about keeping his job.He conceded at one pointin his testimony that he had told Belew that he didn't have a job "now for sure."At a later point he testified that when Belew mentioned his lack of job guarantee hesaid, "You don't even have one today for sure."He denied this remark was con-nected with the fact that Belew was wearing a union button.He also denied thatin this or any previous conversation that he had told Belew to think about his wifeand children.Hammett observed the next day that Belew had been absent from the stockroomfor about an hour.When he learned that he had been with Foreman Best he toldBelew to go to work. He claimed he said nothing else at the time. He denied thathe had then or at any other time requested Belew to take off his union button.Regarding Belew's assertion that he had encouraged employees to ostracize him,Hammett denied he had referred to Belew as "contagious."He testified that he hadbeen informed by employee Keeter that other employees had been "kidding" Belewat the clock line about his union button and that Belew had been angered. There-upon, Hammett told the other stockroom employees to let Belew alone and warnedthat continuation of their kidding might lead to a fight which might cause someone'sdischarge.Hammett denied he had ever asked Belew either privately or in the presence ofother employees how many signed union cards either he or the Union had obtained,and that Belew suggested that he go to a union meeting for such information.AstoBelew's insistence that his duties since wearing the union button were moreonerous than before, Hammett maintained that there is no difference and thatBelew's workload is no greater than that of other stockroom employees.He deniedtelling Belew it would be his "hard luck" if he could not carry out a certain assign-ment involving the transportation of kickstands with a fork lift.Superintendent Stapleton admitted that he had observed Belew wearing the unionbutton when he put it on his uniform, but denied generally ever talking to him aboutthe Union and denied specifically the remarks attributed to him by Belew.Aside MURRAY OHIO MANUFACTURING COMPANY245from his greeting to him on the day he first saw him with the button he hasn't sincespoken a word to him. From his observation Belew's duties have not been differentsince wearing the button than before.Employees Boyd, Keeter, Frazier, and Williams Staggs, all stockroom employees,testified that Belew's duties have been unchanged since he started wearing the button.They denied that Hammett had instructed them to ostracize Belew by calling him"contagious."Hammett they said, had told them to avoid trouble which mightresult from their teasing Belew about the button.They further denied hearing thethreats and interrogations ascribed by Belew to Stapleton and Hammett in theirpresence.Foreman Best acknowledged a conversation with Belew concerning his wearing ofthe union button.He had been a car pool rider with Belew in 1962 and 1963 andfelt he knew him quite well.Accordingly, when he saw Belew's button he took itupon his himself to inquire whether Belew had been mistreated, what was his prob-lem, and what made him change his mind about the Union. Belew explained thathe had visited his northern relatives and had seen how well they fared in theunionized plants where they worked.He felt he would gain financially if theRespondent's plant were similarly unionized.Best denied conceding to Belew hehad been mistreated on his job and that he didn't blame him for supporting theUnion.He admitted pointing out that if the plant were unionized and there was astrikeBelew's family might have difficulty being fed.He noted he would be inthe same fix, but observed that the State's right-to-work law would allow thoseemployees against the Union to work while those in favor of it were on strike.Determination of the issues posed by the foregoing recital depends entirely onresolution of the conflicts between Belew and his contradictors.After careful andcautious review of all the testimony and with regard to the demeanor of the wit-nesses while testifying, I have decided Belew's testimony is too unreliable to predicatefindings of violations thereon.Belew impressed me as a hypersensitive person obsessed with the notion that hewas, in effect, the scapegoat in the stockroom even before he revealed his unionsympathy and actively supported the Union.He appeared so intent upon vindicat-ing his complaint of mistreatment that he overstated.This became apparent whenhe sought first to establish that his mistreatment began with his open declaration ofsupport for the Union, but then, when reminded of his testimony that he had comeout for the Union because of past mistreatment, shifted by explaining the mistreat-ment was both before and after but was accentuated following the wearing of thebutton.I am not convinced he was harassed after August 17 by the imposition ofnew and especially arduous duties although he may well have rationalized this wasso.Belew was hard pressed to recall specifically how his work after August 17became harder than before.To an extent, as with the removal of trash, his workafterAugust 17 concededly was less arduous.As to the charge that Hammett andStapleton piled on arduous duties, some of which he could not perform, it is sig-nificant that when Belew reported that he was unable to perform them there wasno insistence that he continue these duties or any criticism or reprimand for hisfailure to carry out orders.I have the firm impression that Belew was looking for opportunities to providebasis for a charge of statutory misconduct against the Respondent, and that in theprocess he misinterpreted things said to him and then refused to accept explanationswhich should have satisfied him no threats or harassment were intended.Thus, inthe face of Hammett's repeated denial to him that he had said he no longer had ajob and that Belew had misconstrued his words, Belew insisted he had been threatened.Assuming that Hammett had improvidently given Belew the impression that hisjob was jeopardized because he had turned to the Union, Belew's unbending refusalto accept his explanation that he had not meant to say this but had said somethingentirely different indicates less concern with the removal of the threat from hismind than with the opportunity for establishing Hammett's misconduct. This attitudecausesme too seriously to distrust Belew's motivation to permit his testimony toserve as a basis for a finding that the Respondent had violated the Act.It is clear that the Respondent's supervisors were displeased with the fact thatBelew had come out for the Union and that Hammett and Best sought to encouragehis change of mind. So long as they did not seek to accomplish this result bycoercive tactics, they were privileged to speak to Belew about his openly declaredunion sentiments. I credit their testimony that they did not in their conversationsoverstep the bounds of free speech. I also credit Stapleton's testimony concerninghis relations with Belew.Accordingly, I find that the General Counsel has notsustained the allegations that the Respondent violated Section 8(a)(1) of the Actby coercion of Belew and shall recommend that such allegations be dismissed. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The alleged unlawful"incident reports"The General Counsel contends that on June 3 and 4, 1964, certain of theRespondent's foremen observed a group of employees during their lunch period at arestaurant in the company of the Union's International representative and that inreprisal for this association the Respondent issued to three of these employees writtenreprimands called "incident reports."One of these three employees also received a3 days' suspension which the General Counsel contends was in reprisal for the fore-going union activity.The Respondent admits issuance of the incident reports andthe suspension but maintains it did so for valid reasons unrelated to the fact thatthe employees in question had associated with the Union's representative.There is no need for involvement with the General Counsel's evidence from whichitmay be inferred that the Respondent's foremen had seen the employees with theUnion's representative at the restaurant,or with the denials by these foremen thatthey had actually observed the employees together with the Union's representative.The General Counsel does not contend that the foremen had engaged in unlawfulsurveillance.Furthermore,the issues raised by the General Counsel concerning theincident reports and suspension are resolved in favor of the Respondent withoutregard to whether the foreman had seen the employees under the claimedcircumstances.Five or six employees,including James D. Shaffer, Harold Gray,and Paul H.Odom, constituted the group which lunched at the restaurant in the evenings ofJune 3 and 4, 1964.On June 5 Shaffer received an incident report signed by GeneralForeman Bob Walker who supervises the department where Shaffer is employed.The report states that at 8:10 p.m. that day Shaffer had been seen by ForemanCalvin Crewsof department 93 running between the velo and fan assembly lines inthe plant at the beginning of the meal period andthat Crewshad reported thisconduct to Walker.The report further noted that Shaffer had violated the safetyrule against running in the plant.His explanation that he had merely been walkingfastwas noted, but was apparently disbelieved as the report concluded with thenotation that he had been reprimanded for his conduct and the report was beingfiled with his personnel records.Shaffer testified that about 11.15 p.m. on June 5, 1964, Foreman Walker told himhe had received information that he had been running in the plant that night whilegoing to supper and that Shaffer would receive an incident report for this conduct.It is established that all employees have been advised that the plant safety rulesforbid running and that they carry small cards containing these printed rules. Shafferdenied he had been running and asked Walker to reveal his informant.Walkerrepliedmerely that he was issuing the incident report.At 11:50 p.m., that samenight, Shaffer spoke again to Walker and asked for the name of his informant.Walker told him he had already gone home but he would have this person on thefollowingMonday state to Shaffer's face he had seen him running,Walker neverbrought about this confrontation.Shaffer denied he had run as reported.He testi-fied he had merely walked fast.He claimed he had run in the plant at other timesbut had not been stopped or reprimanded.He recalled that about a week andseveral days before June 9 he had run in the plant past Foreman Jaco and thatnothing had been said.He claimed that on June 29 he saw an employee,Roberts,who was late returning to work from supper run directly in front of Foremen Walkerand Box.Other witnesses for the General Counsel claimed they, too, have seenemployees run in the plant with nothing said by supervisors who observed them.Foreman Walker testified that he had been informed about Shaffer's running firstby Foreman Crews and then by Foreman Wray who related that Shaffer had almostknocked him down while running.Upon receiving this information he had sum-moned Shaffer and told him what he had learned. Shaffer asked for the name ofWalker's informant, but Walker refused to reveal the name.Walker denied thatShaffer had then demanded a face-to-face confrontation.He testified that Shafferdenied the charge and insisted he could produce five persons who would support him.Walker expressed willingness to hear them.Later Shaffer told Walker these personsdid not want to become involved.Walker stated he had no alternative, but wouldhave to prepare the incident report.He denied knowing at the time that Shaffer wasactive in the Union and that he had been seen with the Union's representative at therestaurant.He further denied that he had ever seen Shaffer or another employee runin the plant.Foreman Crews testified that he had observed Shaffer running in the direction ofthe plant cafeteria during the lunch period.Shaffer, he said, had tried to get beyondother emnloyees who were congesting the aisle and alternately ran and walked.Hecompared his movements to those of a "broken field runner " Crews claimed hecould not stop Shaffer because of the speed at which he was traveling and the noise MURRAY OHIO MANUFACTURING COMPANY247in the area.He simply reported Shaffer's conduct to Foreman Walker and this endedhis connection with the incident.Crews denied that he had known at the time thatShaffer had been at the restaurant with the Union's representative.Foreman Wray testified that he, too,had seen Shaffer running.The latter hadalmost collided with him in the plant aisle.He claimed he did not stop Shaffer asthere was no time to do so.He thereupon reported the incident to Foreman Walker.Wray denied that he had known of Shaffer'smeeting at the restaurant with theUnion's representative.The foremen and supervisors who, according to the General Counsel's witnesses,had witnessed specific employees running in the plant but who had failed to stop ordiscipline these employees denied that they had seen the alleged running. Superin-tendent Stapleton conceded that during his tenure as superintendent he had neverdisciplined an employee for running,but explained this was because he had neverwitnessed such infraction of the plant safety rules.In view of the specificity of the Respondent's rule against running in the plantand the fact that all employees have been apprised of the rule,I cannot find, as theGeneral Counsel would have me, that this is a rule which the Respondent's super-visors do not regard seriously.Nor can I make such finding on the basis of thetestimony by the General Counsel's witnesses that employees have not been disci-plined for breach of the rule when their infractions were observed by supervisors,for these supervisors denied that they had seen the running which assertedly occurredin their presence.The General Counsel's witnesses may sincerely have reasonedthat the supervisors must have seen,and therefore did see, employees run in thespecific circumstances which they recall.However,there is always conjecture in aclaim of a witness as to what another person may have seen.In view of the positivedenial by the supervisors that they saw the running described by the General Coun-sel'switnesses,and because these supervisors gave the appearance of credible wit-nesses, I find, as they testified,that to their knowledge the rule against running isuniformly obeyed in the plant and that they do not know of instances in which itwas breached.I do not, therefore,find any disparate application of the rule againstShaffer.Nor do I find that the rule was pretextually invoked to punish him for hisunion activities.I am satisfied from testimony by Foremen Crews and Wray thatShaffer did run and that they had witnessed this conduct.I credit their denials, aswell as Foreman Walker's, that they had known of Shaffer's restaurant meetings onJune 3 and 4, 1964, with Union Representative Wright before the night of June 5when the running incident occurred.I consequently find the allegation that Shafferhad received the incident report that night in reprisal for his association with Wrightnot to have been sustained.I shall, accordingly,recommend the dismissal of theallegation of the complaint alleging the issuance of the incident report to Shafferas violative of Section 8 (a) (1) of the Act.On June 9, 1964,employee Odom received an incident report signed by hisforeman, James A. Jaco, which states that his specific infraction consisted of cutting a"wrong stencil causing delay in starting Fan Packing Line."The report warnedthat "any other violation will result in disciplinary action."The General Counseldoes not dispute the charge that Odom had improperly cut a stencil which delayedproduction,but maintains that it took only a minute or two for him to prepare anew one.The General Counsel contends that the issuance of the report so soonafter Odom had been seen by Jaco at the restaurant in the company of the Union'srepresentative signifies that its purpose was to coerce Odom to compel him to ceaseengaging in union activities.The Respondent, on the other hand, insists that thereport was issued because of the gravity of Odom's error and that it had nothingto do with his union activities.One of Odom's duties is to cut stencils used to imprint identifying symbols onthe Respondent's products as they move along a production line.When the productsare packaged the symbols are also imprinted on the cases so that when they areplaced in the warehouse they can be identified as products manufactured for a par-ticular customer.Odom had failed to include the special letter and number symbolon the stencil denoting that the products were to be set aside in the warehouse for acertain customer.Had his mistake not been detected before the products weretaken from the line and stored in the warehouse considerable time and trouble wouldlater have resulted in locating them at an expense estimated by General ForemanWalker of several thousand dollars.Odom testified that when he was told by Jaco he would receive an incident reportfor his error Jaco advised him in the future, should he have to correct a stencil,to go to the stencil room via the"back way" so that he would not be observed fromthe superintendent'soffice.This implies that Jaco was instructing Odom in theavoidance of other reprimands for similar errors.From this the General Counselargues that Jaco had regarded Odom's error as too trivial to merit issuance of an 248DECISIONSOF NATIONALLABOR RELATIONS BOARDincident report.Odom claimed he had cut stencils improperly in the past I assumehe meant to add that he had not received incident reports as reprimands for thesemistakes.He could not recall when he had made these past mistakesNor didthese improperly cut stencils result in the stopping of the line with the removal ofthe products which have been incorrectly stenciledJaco testified that an inspector had informed him of Odom's stenciling error andthat he had directed Odom to cut a new stencil.Meanwhile the products on theline had to be taken off and placed on the floor with the risk of damage to theirsurfaces.Jaco related that he had told Odom he had made a serious mistake, thatForeman Walker who had been at the line and had seen what had happened agreedwith him that an incident report should be issued, that Walker prepared the report,and he, Jaco, signed itJaco denied knowledge of Odom's union sympathies oractivities.He denied telling Odom to avoid going by the superintendent's office ifhe had to correct other stencilsForeman Walker testified that he had seen theproducts removed from the conveyor line to the floor and estimated that 10 to 12minutes' conveyor time was lost because of Odom's mistake.When Jaco spoke tohim about issuing an incident report to impress upon Odom the seriousness of hismistake he agreed this should be done.I am convinced that Odom received his incident report because Jaco and Walkerfelt that the seriousness of his mistake warranted this form of reprimand and notbecause they desned to take advantage of Odom's error to discourage continuationof his union activities. In the circumstances, I regard their reprimand as so reason-able that I am persuaded it would have been given regardless of their knowledgethat Odom had been seen at the restaurant with the Union's representative.ThatJaco may have cautioned Odom in the future to avoid detection in going to thestencil room to make corrections does not impress me that he regarded Odom'smistake as trivial.On the contrary, it indicates his realization of the concern of hissuperiors about stenciling errors.Knowing that Foreman Walker was cognizant ofthe actual consequences of Odom's error and the potentially greater consequenceswhich were avoided by the inspector's detection of that error, Jaco could hardly haveoverlooked Odom's dereliction even if he might in other circumstances have beeninclined to do so.As to Odom's past errors which might have been overlooked byJaco or some other foreman familiar with them, no significant inference may bedrawn therefrom in view of Odom's poor recollection of the circumstances and hisconcession that these other mistakes had not involved the interference with produc-tion caused by the stenciling error in issue.The General Counsel having failed tosustain the allegation that the Respondent violated Section 8(a) (1) of the Act bythe incident report which it issued to employee Odom, I shall recommend its dismissal.On June 9, 1964, employee Gray was sent home from work and on June 11 wassuspended for 3 days.He also received an incident report signed by his foreman,Joe Stanford, which charged him with "not doing job properly and leaving line earlyto go to lunch " The report recommended the foregoing suspension and warnedthat Gray's failure to improve in his work and job interest would result in his dis-charge.The General Counsel contends these actions were resorted to by theRespondent to compel Gray to cease engaging in union activities following theRespondent's discovery that he had been at the restaurant with the Union's repre-sentative on June 3 and 4. The Respondent maintains it suspended and reprimandedGray solely for failing properly to perform his duties.Gray's lob on June 9 was to check bicycle wheels to determine whether they were"true."He testified that upon return from his supper period on June 9 he wassummoned to the office where Foreman Stanford in the presence of General ForemanGeorge Taylor accused him of letting an untrue wheel pass his inspection and furtheraccused him of leaving early to go to supper.He denied he had left early and main-tained that the wheel in question was only slightly out of line.He was neverthelesstold to leave and to return to work on June 11.He came back to the plant on thatdate and was informed by Personnel Director George that he had been sent homebecause of his lack of interest in his job and that he was to receive a 3-day layoff.Gray further testified that on June 9 he had been transferred from the tricyclewheel job on which he had been working from mid-April to duties which he hadformerly performed on the bicycle wheel line.He denied being told when trans-ferred the reason therefor.That night, following the transfer, his foreman. Stanford,accused him of marking inspection cards on several bicycles showing he had insnectedthem, whereas in fact he had notHe was told he had done this so he could leavehis job early to go to supper.Gray acknowledged he had remarked to Stanford,"I wouldn't start any trouble over this if I were you."At this point Stanford tookhim to the office where he was sent home. Gray testified that he had not intendedhis remark to Stanford to be a threat but that he had only meant to convev hisdesire not "to get involved" and not "to get fired."He further acknowledged that MURRAY OHIO MANUFACTURING COMPANY249Stanford that night had brought a bicycle to him which he had inspected and passedand had shown him that the tire on a wheel had not been properly placed on therim.Gray also testified that he had seen untrue wheels brought back to otheremployees who, he implied, had permitted them to pass inspection.PresumablyGray meant by this testimony that they had not been disciplined for letting thesedefective wheels pass inspectionHe believed this happened about four or five timesduring the 6 months before June 9.Stanford testified that Gray had started working under him in 1963.He describedhim as an employee who required fairly close supervision and as a fair worker.Following Gray's return to work in March 1964, after the customary winter layoff,he was not, according to Stanford, "a very good" employee.His job required himto stand while working, but Gray insisted on sitting while he performed his inspec-tion duties.Stanford claimed the job could not be performed satisfactorily whilesittingOn March 27 he noticed that Gray had passed two bicycles with loosehead nuts and then saw that he was spinning front wheels too fast to check for loosespokesHe also observed thatGraywas sitting while working.He demanded thatGray stand and do a better job.Gray promised to improve and explained that hisback was hurting.He had been absent from work for a few days before March 16,1964, because of a claimed back ailment and upon his return had requested otherduties.Stanford had suggested that if he were to go to a doctor and bring backa statement he would try to work out something.Gray did not, however, bringhim such a statement.When Gray complained on March 27 about his painful backhe again was told by Stanford to obtain a medical statement.On March 30 Stanfordobserved loose spokes in a wheel which presumably had passed Gray's inspection.Stanford found him once more sitting at work and still spinning wheels too fast.Nodoctor's statement had yet been submitted.Again Gray was admonished.Whenhe repeated the complaint about his painful back and indicated resentment overStanford's criticisms, the latter spoke to Foreman George Taylor, his superior, who inturn spoke to Gray and criticized his failure to follow orders and to work satis-factorily.Thereupon, an incident report, dated March 30, 1964, signed by Stanford,was issued to Gray charging him with sitting at work and neglecting duties despitea previous warning.The report warned of disciplinary action if Gray's attitude didnot improve.An explanatory statement appended to the report described theMarch 27 incident and Gray's poor job attitude.Stanford related that after the foregoing incident Gray's attitude did improve.Nevertheless, he failed to receive the 5-cent hourly wage increment which he wouldordinarily have received at that time but for Stanford's continued dissatisfaction withhis iob performance.Gray indicated his desire to transfer to another job.OnApril 15 an opening developed on the velo line for which he applied. Stanford andTaylor gave him permission to transfer but warned that if he did not improve hewould be sent back to the bicycle line.He was then transferred to the velo linewhere he worked under Foreman Crews.On Tune 9 Gray returned to the bicycle line where he again worked under Stan-ford.The latter had been having trouble that night with front wheels which were outof line.He accordingly instructed Gray to be particularly careful with his inspections.An hour later he found a bicycle at his station with a ticket indicating that anotherout-of-line front wheel had come through.He spoke to Gray about this and empha-sized that he should be watchful.About 6 p in. this experience was repeated. Justbefore the lunch period that night Stanford saw from his office that Gray was stamp-ing tickets denoting inspections for bicycles which had not yet reached him on theline.He left his office, presumably to speak to Gray, but before reaching Gray, thelatter had already departed for supper.When Gray returned Stanford pointed out tohim he had left work ahead of time to eat.He also told Gray that he had beenmarking inspection tickets prematurely.Gray insisted that he had virtually com-pleted his inspections before marking the tickets, but Stanford maintained he couldnot have gone that far with his inspections as Stanford had observed when he leftwork.Gray then acknowledged he may not have made the required inspectionsand declared to Stanford. "I wouldn't cause no trouble over this if I was you."Thereupon Stanford took Gray to Foreman Taylor who sent him home until June 11.Before Gray's return on that date the decision was reached, presumably by Stanfordand Taylor, to impose a 3-day disciplinary suspension and to issue an incident report.Stanford denied that Gray's union activities had any connection with these disciplinarymeasures.He denied knowing at the time about Gray's June 3 and 4 meetings atthe restaurant with the Union's representative.Foreman Calvin Crews testified that when Gray was assigned to him on the veloline Foreman Taylor had instructed him to send Gray back to his former job onthe bicycle line if he did not work satisfactorily.At first Gray's work under himimproved to the extent that Crews, on May 25, recommended his 5-cent hourly 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDincrement.Within a few days his interest lagged, he let poor quality products passinspection, and Crews on several occasions personally brought these items back tohim with instruction to be more careful. Satisfied that Gray was not panning outon the job, Crews spoke to Taylor who sent him back to the bicycle line on June 9.Crews denied knowing about Gray's union activities.The foregoing accounts by Stanford and Crews were corroborated by ForemanTaylor.He testified that when Stanford brought Gray to his office on the night ofJune 9 and related that Gray had threatened him with the remark "I wouldn't causeany trouble over this if I were you," he had no alternative but to send Gray homeuntil June 11.Before Gray's return on this latter date Taylor examined the circum-stances and decided upon the discipline subsequently imposed.Taylor also deniedany knowledge of Gray's union activities.The foregoing explanations by the Respondent's foremen for the actions againstGray satisfy me that his June 3 and 4 meetings with Union Representative Wright inthe drive-in restaurant had nothing to do with his suspension and the issuance of theincident report to him on June 11. It cannot be disputed that Gray's poor employ-ment history before June 9 made him vulnerable to discipline for further derelictionsThe General Counsel does not contend that his June 9 transfer back to his formerbicycle inspection duties was unlawfully motivated, nor is there any basis in thisrecord for such belief.This circumstance highlights the impatience which Stanfordand Taylor doubtless felt over Gray's failure to respond to his work with the interestand diligence they had sought from him.When in the face of Stanford's concernon June 9 over the improper inspection of wheels, for which Gray had not beenblamed, and his cautioning of Gray to be careful, the latter permitted one faultywheel and then others to pass and finally was observed, as Stanford credibly testified,prematurely making inspection tickets so he could leave early for supper, it was notunreasonable to expect that a suspension and incident report would follow. Suchdiscipline was inevitable in my view especially after Gray's apparent threat to Stan-ford not to "start any trouble." It matters not what Gray had privately meant byhis words.They were reasonably regarded by Stanford as a threat and invited thedisciplinewhich resulted.That discipline would, in my opinion, have followedregardless of the Respondent's knowledge of Gray's union activities.Because I findthat these activities did not motivate either the suspension or the incident report toGray of June 11, 1964, I shall recommend that the allegations that the Respondentthereby violated Section 8(a)(3) and (1) of the Act be dismissed.C. Alleged unlawful surveillance of union activitiesThe complaint allegations of surveillance all relate to such unlawful conduct byBob Looney, the Respondent's farm director.Looney's surveillance allegedlyoccurred on several occasions in 1964 in Lawrenceburg, Tennessee, where the Unionheld its meetings in one of the buildings on the Courthouse Square.Union Repre-sentativeWright testified that in May or June 1964, on the night of a scheduledunion meeting, he drove along one of the streets leading to the square and stoppedhis automobile at an intersection about a block from the entrance to the square.Looney drove alongside of him at the intersection and continued beyond him.Wrightfollowed as Looney went half way around the square and then turned off. As Looneyleft the square Wright stopped following him.William G. Townsend, whose dis-charge by the Respondent in April 1964 is discussed hereinafter, testified that inMay or June 1964 he was standing on two occasions with several employees in frontof the meeting hall when he saw Looney drive slowly twice around the square lookingat the parked automobiles.Employee Odom testified that on two or three occasionsin 1964 he saw Looney drive around the square on meeting nights.He could notrecall the exact times.Employee Shaffer testified that in June or July 1964 healso saw Looney drive around the square a couple of times looking at the parkedautomobiles and at people standing near the street.This occurred on the night of aunion meeting.Former employee George W. Matthews testified that in August 1964as he was approaching the square to attend a union meeting he observed Looneysitting in a parked automobile at a location behind the union hall.The spot wherehe saw Looney's parked automobile is a block away from the union hall which is onthe second story of a building on the square.Matthews was certain that from thatspot one can see people through the rear windows of the second floor. Concededly hedoes not know whether "you can see enough to tell who they are."As the Respondent's farm director, Looney gives farming advice to the Respond-ent's employees and assists them with problems incident to maintaining farms andrelated equipment and property. In the course of these activities he travels con-stantly and is always on the lookout for employees with whom he has matters totransact.He has numerous other activities which require him frequently to be at MURRAY OHIO MANUFACTURING COMPANY251the Courthouse Square which is the business center of Lawrenceburg.As a memberof the local farm bureau and of the Boy Scout troop he goes to night meetings atthe square.He also attends night meetings at the square of the Lions Club.Heoccasionally goes at night to the drugstore on the square.Looney acknowledgedknowing where the union hall is located and that he may have driven around thesquare on nights when union meetings were held.He denied he ever went to thesquare to watch meetings.Concededly, he had driven around the square at timestwice looking for a parking space in this congested area.He admitted that indriving around the square he has seen the Respondent's employees and stopped tospeak to them.He denied he ever parked his automobile at a spot in back of theunion hall from which he spied on a meeting, and, furthermore, maintained thatfrom the place where Matthews said he had seen his parked car it was impossible torecognize anyone at a meeting by looking through the dirty rear windows.The General Counsel's proof, barely sufficient to sustain the complaint's surveil-lance allegations, vanishes into thin air when measured against Looney's credibleexplanation for his frequent nightly visits to the Courthouse Square. Surely, noadverse inference may be drawn from Looney's mere presence at the square, evenon meeting nights, in view of the numerous logical reasons he provided for hispresence at that location.The fact that he was observed on the night of a meetingapproaching the square in his automobile by Union Representative Wright is utterlymeaningless.That Looney drove around the square on certain occasions more thanone time looking toward the curb side of the street does not justify any belief thathe was spying on the union activities of employees, for how else was he to find aparking place for his automobile?That he may have looked at persons walkingaround the square as he slowly drove by also furnishes no compelling reason forbelief he was trying to identify union adherents going to meetings for his specialactivities for the Respondent required him to be on the alert for employees to whomhe could speak about the services he rendered.Not is there any justification evenfor the suspicion that if he parked his automobile one night a block behind the unionhall that he had chosen this spot to spy on the activities of employees at a meeting,for at the distance from the hall where the General Counsel's witness claimed tohave seen Looney's parked automobile it is wholly unlikely that anyone could havebeen identified through the meeting hall's dirty rear windows. Furtheimore, I believeLooney's denial that he had ever parked there to spy, and credit his explanation thathis only reason for parking in this area, if he had done so, would be the lack ofparking space on the square.Because the complaint allegations as to the Respondent's unlawful surveillance ofunion activities in violation of Section 8(a)(1) of the Act have not been sustained,I shall recommend dismissal of these allegations.D. The alleged unlawful discharge and interrogation of employeeWilliam G. TownsendEmployee Townsend had worked for the Respondent from April 1958 until hisdischarge on April 21, 1964.His unconcealed support for the Union in the periodimmediately preceding his discharge was well known by the Respondent.The Gen-eralCounsel claims he was discharged because he was an outstanding protagonistfor the Union.The Respondent maintains he was discharged because he chronicallycomplained, bickered, and offended his supervisors.Townsend testified that he began actively supporting the Union in August 1963.No finding is required concerning the Respondent's knowledge of his activities beforeDecember 2, 1963.On this date, according to Townsend, he directly informed hisforeman, Billy Taylor, that he was backing the Union.Townsend further testifiedthat on the aforementioned date Foreman Taylor had acknowledged to him that hewas satisfied with his performance and then, in response to Townsend's inquiry, heassured him he would be recalled following the plant layoff at the end of the yearAt this point Townsend bluntly declared that he wanted Taylor to know he hadsigned a union card and was going to help organize the plant. Thereupon, accordingto Townsend, Taylor advised that he did not know "about calling back," and that hedid not "have nothing to do with that "Townsend further related that in January 1964, following his recall that month,Foreman Joe Bass spoke to him in the plant and expressed his regret that Townsendhad become involved in the union "mess."He stated his need for Townsend andencouraged him to go to the office and state he was sorry about his union activities.About a week and a half later Bass came to him at his place of work and againurged him to advise the office that these activities were a mistake and that he wassorry.Bass also remarked that Townsend would make a good foreman.About amonth later this conversation was repeated.Townsend replied that he did not wantto be a foreman who treated people as some of the Respondent's foreman do. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout 2 or 3 days before his discharge in April Townsend was working with employeePope.Foremen J. B. Ray andBass cameto him and asked how many signatures tounionauthorization cards he had obtained from employees, when the Union wouldhold itsnext meeting,and when the representationelectionwould take place.Bassagainstated his regret about Townsend's involvement in the "mess" and expressedhiswish that Townsend inform the office he was sorry about his union activities.Townsend replied, "You all need a union yourself.We don't want you in ours,but you all need a foreman's union yourself."Admittedly, Townsend had a conversation with Foreman Monroe Staggs immedi-ately preceding his disciplinary layoff and suspension on April 16 which was followedby his April 21 discharge.He related that his layoff noticestated asa reason forthe action that he had said something about Staggs.He gave this version of theApril 16 encounter with Staggs.The latter had come to his place of work andremarked, "I thought you was a preacher." Townsend declared, "I am."He asked,"Why are you telling lies on me?" Staggs revealed that some of the boys hadattributed to Townsend the remark that he, Staggs, had signed a union card.Town-send explainedthat he had said merely that Union Representative Wright hadissued this information.Staggs insisted that the person who said he signed the cardwas aliar and "a damn son-a-bitch."Townsend countered by telling Staggs he hadregarded him as a "Christian" and ordered him to leave. In parting Staggs warnedthat Townsend and Wright would have to prove that he was a card signer, and inexchange Townsend threatened to turn him in "to the Labor Board."Shortly after Staggs' departure Townsend was summoned by Foreman Billy Taylorto the office.Upon arrival Townsend found Taylor, Staggs, and SuperintendentSkinner present.Describing what took place Townsend testified that Skinner, appar-ently referring to an earlier experience, remarked that he had told Townsend inthe past to say nothing about the foremen.He then informed Townsend he was toreceive a 3-day layoff.Townsend protested that they had found "nothing wrong"with him except that he hadsigned aunion card and was going to help organize theplant.This he added was his "rights and freedom." Skinner's reply was interruptedby Townsend's complaint that he was "getting tired of being called son-of-bitches andbeing nagged by the little foremen." Skinner told him to return on Tuesday of thefollowing week, April 21, when he would be informed whether he still had his job.Townsend related that he came back to the plant before starting time on April 21.He punched his card and reported to Foreman Taylor. The latter sent him toSkinner's office.From there he was sent by General Foreman Frank Hawk to themain office.There he was advised to return at 10 a.m.He came back at that timeand was confronted by Superintendent Skinner and Personnel Manager Smotherman.Skinner admonished him for returning to the plant at starting time rather than at10 a.m. as he had been instructed.He added that "he couldn't tell [Townsend] any-thing" and reminded him that he had directed him in the past not to speak aboutthe foremen.Townsend's recollection of things said at this 10 a.m. meeting wasnot clear and his testimony is confusing.He appears to have testified that Smother-man asked him whether he wanted to continue his employment and that he answeredaffirmatively; that he was told that he was a chronic complainer and that the Respond-ent's offices in Nashville would be contacted, presumably to determine whether heshould be retained or discharged.He was told to return to the plant at 1 p.m. whenhe would receive a definite answer concerning his employment.At 1 p.m. he cameback to the plant and was informed by Skinner that he was being discharged becausehe was a chronic complainer.Townsend's insistencethat they knew this was notthe reason for his discharge was unavailing.As to the accusation that he was a chronic complainer Townsend testified he hadnever before been called thatHe conceded that in the course of his 6 years' employ-ment his duties had been changed on a "permanent" basis more than five times andthat he had complained to Foreman Taylor on four of these occasions that his newassignmentswere too tough.He denied that he had complained more than otheremployees and pointed out that he had been invited by Foreman Taylor to come tohim "any time" with his complaints.He characterized the entire plant as a "generalcomplainingoutfit," in which even the foremen are complainersTownsendmaintainedthat following his return to work in January 1964 he con-stantly received difficult assignments. In his words "they was throwing the work onme." Inthe rotation of jobs among employees he always got the hardest ones.Hedenied,however, complaining about these daily job changes.He did complain,he said, about a change in January 1964 when the crew on a particular job to whichhe had been assigned was reduced from three to two men. The extra work whichdevolved upon him and the other remaining crewman made the work so hard thathe complained to Foreman Taylor.The latter said nothing to him about thematter.During the third week following his return in January a procedural change MURRAY OHIO MANUFACTURING COMPANY253was made on a toy tractor operation to which he had been assigned.When ForemanTaylor apprised Townsend of the specific duties he was to perform the latter indicatedhe would be doing the work which formerly had been done by two employees.Townsend presented his claim to one of two other jobs incident to the operation.Taylor tersely replied, "You'll do this job."Townsend asked, "Who's going to helpme?"Walker briefly rejoined, "You're going to do it by yourself."Then Townsendpointed to the increased number of hooks on the conveyer line and stated his doubtthat he could handle his assignment without help.Walker insisted,"You'll do it, orelse."This prompted Townsend to say, "Billy,when you signed the union carddid the foreman do you this way?" Thus provoked,Taylor responded,"Shut yourmouth.Shut your damn mouth."In turn Townsend dared Walker to "shut itfor me."Cross-examined,Townsend was reminded of other clashes with management.Heacknowledged that in November 1963 he had been summoned by SuperintendentSkinner who charged him with warning Foreman Jaco to look out or he might getrid of him as he had Foreman Putnam. Townsend at first had denied the truth ofthe charge but then indicated when confronted by Foreman Taylor he "thought [he]heard something like that or another. It might have been a joke."His attentionwas directed to another incident involving General Foreman Hawk which Townsendclaimed occurred in November 1963 but which Hawk testified occurred on January 30,1964.The circumstances of this incident are detailed below in the recital of Hawk'sversion.It suffices for the moment to state merely that harsh words were exchangedwhich resulted in Townsend being summoned again to Superintendent Skinner'soffice where the matter was discussed.Townsend was informed on each of the fore-going occasions that incident reports were being prepared for inclusion in hispersonnel file.Superintendent Skinner testified that he had discharged Townsend on April 21,1964, because he was a "dissatisfied employee and a chronic complainer."Admit-tedly, he had known of Townsend's union activity since the beginning of February1964 when he was informed about them by Foreman Hawk. He denied that theseactivities influenced his decision to discharge Townsend.As related by Skinner,Townsend'sdischarge was a culmination of a series ofprovocations of which his encounter with Foreman Staggs was the last.OnOctober 15,1963, Skinner had prepared an incident report in which Townsend'sspecific violation was there recorded as "spreading false information-making remarksthat could cause trouble."This was the occasion when Townsend was charged withtelling Foreman Jaco, as stated in the report,"he had better watch out,that he hadgotten rid of one foreman and he would get rid of another one."Skinner hadadmonished Townsend at the time that he was not to threaten his foremen.Herevealed to Townsend reports he had received about his constant griping and dis-satisfaction.As he spoke Townsend frequently interrupted with claims that theforemen were picking on him and giving him the hardest jobs. Skinner instructedhim to be quiet and to do his job. Townsend was informed that a written warningslip, an incident report,was being prepared.Skinner next recounted the January 30, 1964,incident involving Townsend andForeman Hawk. The latter had come to him on that date and reported he wasupset by Townsend's conduct.He described to Skinner how Townsend had calledto him as he was passing his work station and had complained about the difficultyof removing handle bars from a crate.Hawk had Pointed out that he had to do thejob just as others,whereupon Townsend remarked"that's a lot of .,or don'tgive me that.."When Townsend appeared before him Skinner criticized his useof such language in addressing foremen and instructed him to refrain from doingso in the future.Townsend at first denied to Skinner speaking the words attributed tohim but later defended their use on the ground that Hawk had Provoked him bycalling him an old lady.Hawk, who was present,had insisted that Townsend's abuseprompted the "old lady" retort.According to Skinner,Townsend constantly inter-rupted him so that he several times ordered him to be quiet while he spoke.Hereminded Townsend of his instruction at the time of the Jaco incident not to talkabout the foremen.Townsend'sdenial that he had not obeyed Skinner resulted inhis call to Foreman Billy Taylor who confronted Townsend with the charge thatthe latter had said to him he "got shed of one foreman and I can get shed ofanother."Townsend explained he had only been joking, but Skinner cautioned thatsuch remarks are no joking matter.He lectured that he was getting tired and angryabout Townsend'sbehavior and emphasized this was his final warning.Townsendwas firmly instructed not to repeat his conduct.Skinner signed another incidentreport dated January 30, 1964, in which the specific violation with which Townsendwas charged was "insubordination and abusive language." 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDContinuing, Skinner testified that on April 16, 1964, Foreman Staggs reportedthat Townsend was spreading false remarks concerning him and that when Townsendhad been requested by Staggs to stop talking about him he had declared, "I can talkabout anybody and everybody and who I like, and I am not going to stop." Skinnerdirected Staggs to have Foreman Taylor bring Townsend to his office.When thelatter appeared Skinner proceeded to apprise him of Staggs' complaint, but wasinterrupted by Townsend's outcry that the foremen "big" and "little" were pickingon him and that even an employee had told him to shut his mouth. Over Townsend'sinterruptions Skinner succeeded in telling him he had received his final warning.Hedirected him to leave the plant and to return the following Tuesday, April 21, at10 a.m.Townsend became enraged and said he would be paid "for those 3 days"or he would go to court. Skinner told him this was doubtful and, in any event, "thiscould be final for you." Townsend returned to the plant at 7.25 a.m. on April 21.When Skinner learned of his early arrival he instructed Foreman Hawk to tell himto leave and to report to the office at 10 a.m. as he had been told to do. Before thathour Skinner consulted most of the foremen under whom Townsend had worked toascertain whether they had noted any improvement in his attitude. Skinner's impres-sion was that they were fed up with him.He also spoke to Personnel ManagerSmotherman to whom he recommended Townsend's discharge. Smotherman sug-gested that they first confer with Plant Manager Flesher.He also suggested thatTownsend's 3-day layoff might have straightened him out and that they should talkto him at 10 a.m. before taking action. Skinner agreed to follow this course.WhenTownsend appeared, Skinner, in Smotherman's presence, asked whether he would bea "happy employee" and would get along with the other employees if he were per-mitted to return to work.Townsend immediately resumed his plaint that the fore-men and employers were picking on him. Skinner told him he had seen no changein his attitude and directed him to leave and to return at 1 p.m. Skinner andSmotherman then consulted with Flesher who agreed with their joint recommenda-tion to discharge Townsend.When he returned at 1 p.m. they notified him of theirdecision.Townsend's official notification, signed by Skinner, assigned as the reasonfor his discharge "constantly expressing dissatisfaction with job assignments.Chroniccomplainer."Some of the detailed aspects of Skinner's account of the circumstances leading toTownsend's discharge were corroborated by Foremen Billy Taylor and Staggs. Inturn, their version of encounters with Townsend which led to his severalmeetingswith Skinner and resultant reprimands and warnings were supported by the testimonyof other witnesses.There is no need to burden this decision with a recital of thetestimony of these witnesses for I have credited in full Skinner's impressive testimonyconcerning what occurred between him and Townsend. Skinner's testimony con-vinces me he discharged Townsend for the reasons assigned by him and not becauseof Townsend's union activities.In reaching the foregoing conclusion I have been mindful of the Respondent'sopposition over the years to the Union and its conduct, sometimes unlawful, to pre-vent the unionization of its plant. I am satisfied that the Respondent was not pleasedwith Townsend's open and vigorous support for the Union and that, as he testified,he was urged by Foreman Bass to abandon that support and declare his penitence tomanagement.Yet, I do not believe he was, as the General Counsel contends, dis-charged because he defiantly persisted in espousing the Union's cause. I am per-suaded by the abundance of credible testimony that Townsend was an unyieldingcritic of his foremen whom he had provoked with complaints and threats even beforehis open declaration of union allegiance. In fact, it was his threat to Foreman Jacothat he would get rid of him as he had another foreman and his resultant reprimandand warning by Superintendent Skinner which induced him to declare his unionadherence. I have no doubt that managerial impatience and annoyance with Town-send was intensified by his abuse of General Foreman Hawk in January 1964 asevidenced by Skinner's notice to Townsend that this was his final warning.TheRespondent's resentment stored up against Townsend, for reasons unrelated to hisunion sympathies and activities, approached the breaking point when on April 16 heagainclashed with a foreman who was angered by Townsend's repetition of unfoundedassertions that he had signed a union card.Again Townsend defied supervisoryauthority when confronted by this foreman, Staggs, and brusquely ordered him todepart.Skinner's forbearance was once more tested by Townsend's uncompliantattitude and unwillingness to concede fault. It was then that Townsend passed thepoint of no return.Had Townsend revealed a more pliant attitude and intention tocooperate in the future by avoiding past frictions, Skinner, upon Smotherman'sadvice, was prepared to allow Townsend to continue his employment.Townsend'sirreconcilable attitude convinced Skinner that he had not profited by his 3 days'suspensionand that continuation of his past behaviour was to be anticipated. It CONTINENTAL MANUFACTURING CORP.255was then that the decision to discharge him for these reasons was crystallizedI donot receive in these circumstances even partial motivation for the decision to dis-charge Townsend for his union sympathies and activities. I find that the decisionfor this action was based exclusively on Skinner's conclusion that Townsend wasan incorrigible complainer who would always tangle with managerial authority andwhose continued presence in the plant for this reason alone was undesirable.I find, in accord with Townsend's unrefuted testimony, that Foreman Bass andRay had asked Townsend how many signed union cards he had obtained fromemployees and when the Union would hold its next meeting. Ordinarily a supervisor'sinquiry of an employee concerning his organizing activities is an unwarranted intru-sionupon his right of privacy in these affairs and tends to coerce the employee inthe exercise of his statutorily protected right to engage in union activities. I donot believe the interrogation of Townsend as to his activities or of the time of theUnion's meeting tended to coerce employees.Townsend was too openhanded anddefiant about his unionism to impute coercive tendencies to inquiries of him abouthis activities.I doubt whether Townsend or any employee familiar with the fore-going interrogation would have regarded Bass' and Ray's questions about his cardsolicitations as anything more than banter or harmless crossfire between obvious rivalsin the contest over unionization. I shall recommend dismissal of the allegations thatTownsend's layoff and discharge were violative of Section 8(a)(3) of the Act andthat the interrogation of him concerning his union activities was independently,violative of Section 8 (a) (1) of the Act.I further find that in connection with Townsend's interrogation by Bass concerningcard solicitations he was encouraged to notify the Respondent that he would with-draw from the Union and that Bass at the same time indicated his employment statuswould otherwise be imperilled by telling Townsend of his need for him.As thecarefully detailed complaint does not allege this threat to be unlawful and becausethe General Counsel's brief does not make any contention regarding it, I make nofinding that the Respondent by Bass' threat violated the Act.CONCLUSIONS OF LAW1.Murray Ohio Manufacturing Company, Lawrenceburg, Tennessee, is anemployer engaged in interstate commerce within the meaning of Section 2(6) and(7) of the Act.2. International Union, United Automobile, Aerospace and Agricultural Imple-ment Workers of America, AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3.The allegations of the complaint that the Respondent has engagedin and isengagingin unfair labor practices within the meaning of Section 8 (a) (3) and (1)of the Act have not been sustained.RECOMMENDED ORDERIt is recommended that the complaint be dismissed in its entirety.Continental Manufacturing Corp.andAurea E. Ramirez.CaseNo. 24-CA-1876.October 19, 1965DECISION AND ORDEROn March 22, 1965, Trial Examiner Eugene E. Dixon issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision and a brief in support thereof.155 NLRB No. 26.